IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA16-1174

                                Filed: 3 October 2017

Johnston County, No. 13 CRS 056913, 13 CRS 056914

STATE OF NORTH CAROLINA

             v.

ANTHONY EDWARD MESSER


      Appeal by Defendant from judgment entered 6 November 2015 and 10

November 2015 by Judge Thomas H. Lock in Johnston County Superior Court. Heard

in the Court of Appeals 9 August 2017.


      Attorney General Joshua H. Stein, by Assistant Attorney General Peter A.
      Regulski, for the State.

      Paul F. Herzog, for defendant-appellant.


      HUNTER, JR., Robert N., Judge.


      Anthony Edward Messer (“Defendant”) appeals a jury verdict convicting him

of first degree murder and robbery with a dangerous weapon. On appeal, Defendant

argues the following: (1) the trial court erred by denying his motion to dismiss because

the State failed to establish the corpus delicti of the charge of robbery with a

dangerous weapon; and (2) the trial court erred by denying his motions to suppress

his in-custody interview by law enforcement officers, his clothing, and the results of

his DNA testing. We find no error.
                                 STATE V. MESSER

                                 Opinion of the Court



                    I. Factual and Procedural Background

      On 16 December 2013, the Johnston County Sheriff’s Department arrested

Defendant on warrants for first degree murder and robbery with a dangerous weapon.

Upon taking Defendant into custody and transporting him to the Johnston County

Sheriff’s Office, Detective Rodney Byrd interviewed Defendant for an official

statement. During the interview, Defendant admitted the following:

            I told him to take me to Benson and uh, before we got to
            Benson, I told him I needed to get out and pee and when I
            got out, I acted like I peed, pulled a gun out of my pants,
            opened my door back up and shot him in the head.

In the same statement, Defendant claimed he took the gun used to kill Billy from

Billy’s home. Defendant then stole $104.00 from Billy’s wallet, dragged Billy out of

the car, and left. Defendant said he then went to “the crackman’s house.”

      After the interview, Detectives seized the shirt Defendant wore during his

arrest, because it “appeared to have mud and blood on it.” Detectives then placed

him into custody at the Johnston County Detention Center. On 22 January 2014,

Detective Byrd obtained a warrant to seize a DNA sample from Defendant with a

saliva sample.

      On 15 May 2015, Defendant moved to suppress the results of his DNA test. He

argued the probable cause affidavit in support of the search warrant “[wa]s

insufficient.” Defendant also moved to suppress the statement he made to Detective

Byrd on the night of his arrest because he “was too impaired after a day of drug use


                                        -2-
                                        STATE V. MESSER

                                        Opinion of the Court



and drinking to understand his Miranda rights and to knowingly and intelligently

waive [the] same.”

       On 12 October 2015, the trial court held a suppression hearing for Defendant’s

motion to suppress his in-custody statement.                   At that time, defense counsel

announced he did not plan to present evidence on his Miranda rights argument.

Defendant shifted his argument and claimed detectives arrested him without

probable cause, and, therefore, his statement, DNA test, and clothing should be

suppressed as fruits of the poisonous tree. The court allowed the amendment, and

the State did not object to the lack of notice. The court denied all the motions to

suppress.1

       The Johnston County Superior Court called Defendant’s case for trial on 26

October 2015. The State called eighteen witnesses in total, and the evidence tended

to show the following.

       The State first called Keith Burakowski, a Deputy Sheriff with the Johnston

County Sheriff’s Office. In response to a call on 16 December 2013, emergency

communications dispatched Deputy Burakowski to the intersection of Hannah Creek

Road and Strickland’s Crossroads Road. Deputy Burakowski arrived at the scene at

11:49 a.m. He saw Billy lying on the side of the road, with a towel over his midsection.



       1 Defendant filed other pretrial motions, such as a motion in limine and a motion for mistrial.
However, the only relevant motions on appeal are the motion to dismiss and the three above-mentioned
motions to suppress.

                                                -3-
                                       STATE V. MESSER

                                       Opinion of the Court



About eight to ten feet from Billy, he noticed a “black in color revolver with a brown

handle[,]” which he later identified as a “.38 revolver.” He immediately called for

EMS because Billy “was . . . gasping for breath[.]” After contacting EMS, Deputy

Burakowski “secured the gun[,]” by removing one discharged and five unfired rounds

of ammunition from the barrel. He placed the gun and ammunition in the trunk of

his patrol car. Deputy Burakowski then “secured the area” and called the dispatch

center and asked them to “run” the gun’s serial number.

       The State next called Ricky Messer, who is not related to Defendant. Around

11:30 a.m. on 16 December 2013, Ricky drove home from a nearby rock quarry on

Strickland’s Crossroads Road. As he passed the intersection at Hannah Creek Road,

he noticed Billy’s body lying on the side of the road, with his pants around his knees.

Ricky knew Billy “virtually all [his] life[.]” However, Ricky did not immediately

recognize Billy, because he was lying on his side and blood covered his face and hair.

Ricky also saw a denture plate and pair of glasses lying nearby.

       The State then called James Dwayne Dorman.2 On 16 December 2013 at

around 11:30 a.m., James and his wife, Kim, returned home from shopping at Food

Lion in Benson. James and Kim came upon Billy at the same time as Ricky. James’s

description of the appearance and location of Billy’s body on the side of Hannah Creek



       2 The State actually called emergency dispatcher, Travis Johnson, who received the 911 call,
before James Dorman. His testimony is not dispositive to the issues on appeal in this case.



                                               -4-
                                         STATE V. MESSER

                                         Opinion of the Court



Road largely matched Ricky’s account. He only added that his wife3 covered Billy’s

midsection with a towel.

       Christopher Shambaugh next testified for the State.                      He works for the

Johnston County EMS and responded to Deputy Burakowski’s call. He arrived at the

scene at 11:50 a.m. He did not detect a pulse or heart beat anywhere on Billy’s body

and declared Billy dead around 11:57 a.m.

       The State called Billy’s youngest son, Robert Dale Strickland.4 Dale lived with

his father for “all [his] life[.]” Dale and Defendant were “friends,” and grew up in the

same neighborhood.

       On the evening of 15 December 2013, Dale visited his cousin. At approximately

9:00 p.m., Defendant called Dale and asked to stay the night at his home. Defendant

explained he and his father argued earlier in the evening. Dale told Defendant he

was not home, but Defendant could go to his home because Billy was there. Around

9:30 p.m., Billy and Defendant picked Dale up, and they all returned to Billy’s home.

       Later in the evening, Defendant repeatedly asked Dale if he knew where they

could find drugs. Defendant gave him some “empty bags and straws and stuff,

paraphernalia, whatnot . . . . ” Defendant told Dale he knew “two elder[ly] people




       3 James’s wife, Kimberly Dorman, also testified on behalf of the State. Her testimony matched
her husband’s.
       4 The State called two witnesses before Dale, Billy’s elder son, Chris Strickland, and Detective

Jamie Snipes, who transported Defendant to the Johnston County Sheriff’s Office on the evening of 16
December 2013. Their testimony is not dispositive to the issues on appeal.

                                                 -5-
                                    STATE V. MESSER

                                    Opinion of the Court



that . . . he could get some money from . . . , but he would have to kill them to get it[,]”

by “put[ting] two bullets in their head[s].” Hoping to move away from this subject,

Dale discussed guns because they are his “go-to” hobby. Defendant persisted, and

Dale eventually told Defendant he would try to get some drugs in the morning. The

two went to sleep between 4:00 a.m. and 5:00 a.m. in the morning.

       On the morning of 16 December 2013, Dale awoke around 11:00 a.m. and found

the home empty. Dale looked behind the recliner in the living room, where Billy

normally kept one of his guns, a black, .38 special revolver with a wooden handle.

However, Dale could not find it. Dale noticed Billy’s medicine bottles appeared “gone

through and turned over . . . just like somebody searching for something.” Dale also

noticed an empty spot in Billy’s used car lot adjacent to the house, where a gold

Chevrolet Malibu usually sat. Dale called Billy’s cellphone several times, but Billy

did not answer. Dale never called the police because “it was Monday and on Mondays

my dad goes to the car sale every Monday, and you know, I assumed, you know, I

didn’t assume the worst.”

       Between 12:30 p.m. and 1:30 p.m., officers came to Billy’s home. When Dale

saw them turn into his driveway, he thought they wanted to arrest him because he

“was involved in drugs[.]” He ran into the woods and called his boss, James, and

asked for a ride. James picked Dale up and took Dale to his cousin’s home. At some

point during this interaction, Dale asked James to create a false alibi for Dale if law



                                           -6-
                                  STATE V. MESSER

                                  Opinion of the Court



enforcement contacted him.     During Dale’s visit at his cousin’s home, his uncle

stopped by and told Dale Billy died that morning.

      Dale returned home around 6:00 p.m., where Detective Byrd waited for him.

Though he first lied to Detective Byrd regarding his whereabouts that day, he

eventually conveyed to Detective Byrd the above testimony.

      The State then called Detective Byrd. He works as a detective for the Johnston

County Sheriff’s Office and investigated Defendant’s case. On 16 December 2013, he

received instructions to go to the intersection of Hannah Creek Road and Strickland’s

Crossroads Road. He arrived at 12:48 p.m. His description of the crime scene and

Billy’s appearance matches that of Ricky Messer and both the Dormans. Detective

Byrd noticed a wallet in Billy’s back pocket, which contained Billy’s I.D. and a few

cards, but no cash.

      That afternoon, Detective Byrd went to Billy’s home with Detectives Don Pate

and Kevin Massengill. They found the door ajar and did not find anyone in the home

or on the property. Finding no one, Detective Byrd went to give a “death notification,”

to Chris Strickland and other family members. Around 6:15 p.m., Detective Byrd

interviewed Dale when Dale returned home from his cousin’s home.

      When asked why he and other detectives “went looking for Andy Messer,”

Detective Byrd replied:

             Based on the phone call from Mr. Messer to Mr. Danny
             Stanley, in [the] interview with Mr. Strickland, the fact of


                                         -7-
                                    STATE V. MESSER

                                    Opinion of the Court



             the defendant Mr. Andy Messer stayed the night before,
             and when Mr. Strickland woke up, both Andy Messer and
             his father were missing, along with [sic] .38 Special, I
             began looking a little harder for the defendant Mr. Andy
             Messer.

After interviewing Dale, Detective Byrd went to Defendant’s home, hoping to locate

him. While there, detectives received a phone call and drove to I-95 in Cumberland

County near mile marker sixty-one. There, Detective Byrd saw another detective

place Defendant in handcuffs.       Detective Snipes transported Defendant to the

Johnston County Sheriff’s Office.

      Back at the Johnston County Sheriff’s Office, Detective Byrd interviewed

Defendant around 8:10 p.m. At this point in the trial, the State moved to introduce

a video recording of Defendant’s in-custody interview into evidence.     Defendant

objected, preserving his motion to suppress for appeal. The trial court overruled

Defendant’s objection and the State played the recording for the jury.

      In the recording, prior to questioning Defendant, Detective Byrd gave

Defendant Miranda warnings, which Defendant waived. Defendant confessed to

killing Billy and stealing $104.00 from Billy. At the conclusion of the interview,

Detective Byrd arrested Defendant.

      The State then called Dr. Lauren Scott. As the Associate Chief Medical

Examiner, she performed the autopsy on Billy. She determined Billy died from “[a]

gunshot wound to the head.” She found two gunshot wounds, an entry wound on his



                                           -8-
                                          STATE V. MESSER

                                         Opinion of the Court



right temple and an exit wound on his left temple. Billy’s head also showed signs of

“bleeding in between the brain and the membranes that surrounds the

brain . . . bruises or contusions to the brain itself . . . [and] many fractures at the base

of the skull.”

        The State called Detective Massengill of the Johnston County Sheriff’s Office.

Detective Massengill assisted the investigation for Billy’s case. He helped locate the

missing gold Chevy Malibu, based upon Defendant’s interview with Detective Byrd.

Officers found the car down a path in a wooded area in Cumberland County.5

        The State then called Jennifer Whitley of the Johnston County Clerk’s Office.6

On 17 December 2013, Jennifer saw “a name that [she] recognized[,]” on the court’s

initial appearance list. Once she saw Defendant, Jennifer told a co-worker she knew

Defendant’s father. Defendant overheard Jennifer and spoke with her. Defendant

told Jennifer “[his father] got [Defendant] hooked on drugs and that [his father] was

able to get off and that [Defendant] wasn’t, and that’s why [Defendant] blew that m-

----f-----’s head off yesterday.” Jennifer told Detective Byrd.




        5 The State then called Captain Caldwell of the Johnston County Sheriff’s Office. Captain
Caldwell also helped locate the missing Malibu and his testimony regarding how and where detectives
found the car matches Detective Massengill’s. Further, after finding the vehicle, he waited until a local
towing company came to transport the car back to Johnston County.
        6 Ron Mazur, a Johnston County crime scene investigator testified just before Jennifer.

However, his testimony consisted of generally proper evidence tagging and transporting procedures
and is not dispositive to this appeal.

                                                  -9-
                                      STATE V. MESSER

                                      Opinion of the Court



       The State called Detective Liza Langdon, a crime scene investigator for the

Johnston County Sheriff’s Office. She arrived at the intersection of Hannah Creek

Road and Strickland’s Crossroads Road at 12:48 p.m. Detective Langdon worked

closely with Detective Mazur in gathering and securing evidence at the scene of the

crime. She took photographs of the scene, the .38 Smith and Wesson revolver and

ammunition Detective Burakowski secured, the wallet in Billy’s back pocket, the

glass fragments in the road, the dentures, and the eyeglasses.

       Later that evening, Detective Langdon drove to Wade, North Carolina, where

other detectives found the missing Malibu. She secured the car and searched it, after

receiving a search warrant. Pursuant to the search warrant, Detective Langdon

collected suspected blood, a pink lighter, a cigarette butt, pieces of glass, and clothing.

       On 22 January 2014, Detective Langdon took swabs of Defendant’s cheek.

Detective Langdon sent these cheek swabs, along with items from the autopsy, the

vehicle, and from Defendant himself, to the State Crime Lab on 7 February 2014.7

       The State called Agent Martha Traugott, a serologist at the North Carolina

State Crime Laboratory. As a serologist, she “identif[ies] body fluids on cases in any

sort of criminal case[,]” such as “blood, semen, or saliva.” Agent Traugott analyzed




       7  At trial, Defendant questioned Langdon extensively regarding how she obtained, boxed,
transported, and stored each item of evidence. However, that testimony is not dispositive to this
appeal, as Defendant did not challenge the status of any evidence against him.

                                             - 10 -
                                  STATE V. MESSER

                                  Opinion of the Court



the body fluids present on the evidence for Defendant’s case and determined

Defendant’s shirt contained a blood stain.

      The State next called Agent Michelle Hannon, a DNA analyst at the State

Crime Laboratory. She tested the evidence against the DNA from Defendant’s cheek

swab. In her expert opinion, the blood on Defendant’s shirt matched the DNA profile

of Billy Strickland. She tested the cuttings from Billy’s coat and determined those

DNA profiles “[were] consistent with mixtures of at least two contributors.” She could

not further identify the DNA profiles due to “insufficient quality and/or quantity.”

Agent Hannon also tested the gun but did not obtain “a profile that was

interpretable.”

      The State rested. Defendant moved to dismiss all charges. The court denied

both motions. Defendant did not present any evidence and renewed his motions to

dismiss. The Court denied the motions.

      On 6 November 2015, the jury found Defendant guilty of robbery with a

dangerous weapon and first degree murder premised upon felony murder, but not

premeditation and deliberation. The court arrested judgment on the robbery with a

dangerous weapon charge and sentenced Defendant to life imprisonment, without

parole. Defendant gave oral notice of appeal in open court.

                              II. Standard of Review




                                         - 11 -
                                   STATE V. MESSER

                                   Opinion of the Court



      Regarding the motion to dismiss, “[t]his Court reviews the trial court’s denial

of a motion to dismiss de novo.” State v. Smith, 186 N.C. App. 57, 62, 650 S.E.2d 29,

33 (2007) (citation omitted). “Upon defendant’s motion for dismissal, the question for

the Court is whether there is substantial evidence (1) of each essential element of the

offense charged, or of a lesser offense included therein, and (2) of defendant’s being

the perpetrator of such offense. If so, the motion is properly denied.” State v. Fritsch,

351 N.C. 373, 378, 526 S.E.2d 451, 455 (2000) (citations and quotations omitted).

“Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” State v. Smith, 300 N.C. 71, 78-79, 265 S.E.2d

164, 169 (1980) (citations omitted).

      Second, our review of an order deciding a motion to suppress is “strictly limited

to determining whether the trial judge’s underlying findings of fact are supported by

competent evidence, in which event they are conclusively binding on appeal, and

whether those factual findings in turn support the judge’s ultimate conclusions of

law.” State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d 618, 619 (1982) (citations omitted).

“The trial court’s conclusions of law . . . are fully reviewable on appeal.” State v.

Hughes, 353 N.C. 200, 208, 539 S.E.2d 625, 631 (2000).

                                       III. Analysis

      We review Defendant’s arguments in two parts: (A) his motion to dismiss;

and (B) his motions to suppress.



                                           - 12 -
                                   STATE V. MESSER

                                  Opinion of the Court



A. Motion to Dismiss

      Defendant first argues the trial court erred in denying his motion to dismiss

the charge of robbery with a dangerous weapon because the State failed to establish

the corpus delicti of that crime. Specifically, Defendant contends the State relied

solely on his uncorroborated confession to law enforcement officers, which is

insufficient to establish guilt. We disagree.

      Corpus delicti means “the body of the crime,” and typically describes “the

material substance on which a crime has been committed.” Black’s Law Dictionary

419-20 (10th ed. 2014). As a modern doctrine, the corpus delicti rule states “no

criminal conviction can be based upon defendant’s extrajudicial confession or

admission, although otherwise admissible, unless there is other evidence tending to

establish the corpus delicti.” State v. Smith, 362 N.C. 583, 590, 669 S.E.2d 299, 304

(2008) (citation and quotation omitted).

      Various cultures adopted iterations of the corpus delicti doctrine for centuries

to guard against the wrongful convictions of innocent defendants. Id. at 589, 669

S.E.2d at 303-04; Brian C. Reeve, State v. Parker: North Carolina Adopts the

Trustworthiness Doctrine, 64 N.C. L. Rev. 1285, 1290 (1986). As early as 2250 B.C.,

Hammurabi’s Code of Laws “required one accusing another of a capital offense to

prove his case or else be put to death.” Smith, 362 N.C. at 589, 669 S.E.2d at 303-04




                                           - 13 -
                                      STATE V. MESSER

                                      Opinion of the Court



(citing Robert Francis Harper, The Code of Hammurabi King of Babylon about 2250

B.C. § 1 (2d ed. 1904)).

      However, the modern doctrine regarding the need to corroborate a defendant’s

testimony took root in the common law of England with Perry’s Case. Id. at 590, 669

S.E.2d at 304. Perry’s Case involved a defendant who confessed to a murder of a

missing man and incriminated his mother and brother in the confession. State v.

Dern, 303 Kan. 400, 401, 362 P.3d 566, 577 (2015). Although the mother and brother

repeatedly denied all wrongdoing, the court convicted all three and sentenced them

to death. Id. at 400, 362 P.3d at 577. The supposed victim turned up alive years

later. Id. at 400, 362 P.3d at 577.

      Thereafter, corpus delicti cemented itself into the English common law. See

Smith, 362 N.C. at 590, 669 S.E.2d at 304-05. However, “no definitive rule emanated

from the English courts,” and, therefore, American jurisdictions adopted different

versions of the rule. Id. at 590, 669 S.E.2d at 305. Almost all American states

adopted some form of corpus delicti into their common law, and a few have codified

it. See Reeve, supra at 1290-91, n. 53 (citation omitted). Only Massachusetts allows

“a criminal conviction based solely on a defendant’s confession without extrinsic

corroboration.” Id. at 1290, n. 49 (citations omitted).

      Corpus delicti has existed in North Carolina case law since the eighteenth

century. Smith, 362 N.C. at 592, 669 S.E.2d at 305 (citation omitted). For almost



                                             - 14 -
                                   STATE V. MESSER

                                   Opinion of the Court



two hundred years the rule stood, “a conviction cannot be sustained upon a naked

extrajudicial confession.    There must be independent proof, either direct or

circumstantial, of the corpus delicti in order for the conviction to be sustained.” State

v. Green, 295 N.C. 244, 248, 244 S.E.2d 369, 371 (1978).

      This evidentiary requirement applied to all confessions and admissions until

1985, when the North Carolina Supreme Court decided State v. Parker, 315 N.C. 222,

337 S.E.2d. 487 (1985). In Parker, our State’s highest court loosened the “quantum

and quality” of corroborative evidence needed to satisfy corpus delicti. Smith, 362

N.C. at 592, 669 S.E.2d at 306. The North Carolina Supreme Court adopted a version

of corpus delicti known as “the ‘trustworthiness’ doctrine, which focuses on the

reliability of a defendant’s confession rather than independent evidence of the corpus

delicti.” Reeve, supra, at 1290-91; Parker, 315 N.C. at 236, 337 S.E.2d at 495.

      Writing for a unanimous court, Justice Billings cited three reasons for

loosening the traditional corpus delicti doctrine. First, because the doctrine imposes

a strict burden of proof on the State for all crimes, “the results obtained through

application of a rule requiring independent proof of the corpus delicti will not be

consistent or comparable[.]”    Parker, 315 N.C. at 232, 337 S.E.2d at 493.         The

traditional doctrine tended to place an unwarranted burden on the State in certain

instances such as attempt crimes, which do not have a “tangible corpus[.]” Id. at 232,

337 S.E.2d at 493 (citation omitted). The second reason pertains to the development



                                          - 15 -
                                   STATE V. MESSER

                                   Opinion of the Court



of “modern procedural safeguards[,]” Reeve, supra at 1296, that render corpus delicti

unnecessary to alleviate “the concern that the defendant’s confession might have been

coerced or induced by abusive police tactics[.]” Parker, 315 N.C. at 234, 337 S.E.2d

at 494. Concerns surrounding the validity of an extra-judicial confession “have been

undercut by the principles enunciated in Miranda v. Arizona . . . and the

development of similar doctrines relating to the voluntariness of confessions which

limit the opportunity for overzealous law enforcement.” Id. at 234, 337 S.E.2d at 494.

Finally, Justice Billings opined the trustworthiness doctrine operates as a more

realistic and “flexible” standard for the State when interviewing a defendant and

gathering evidence against him. Id. at 235, 337 S.E.2d at 494 (citation omitted).

      Relying on these justifications, the Parker Court held:

             We adopt a rule in non-capital cases that when the State
             relies upon the defendant’s confession to obtain a
             conviction, it is no longer necessary that there be
             independent proof tending to establish the corpus delicti of
             the crime charged if the accused’s confession is supported
             by substantial independent evidence tending to establish
             its trustworthiness, including facts that tend to show the
             defendant had the opportunity to commit the crime.

Id. at 236, 337 S.E.2d at 495. The Supreme Court emphasized, however, “when

independent proof of loss is lacking, there must be strong corroboration of essential

facts and circumstances embraced in the defendant’s confession. Corroboration of

insignificant facts or those unrelated to the commission of the crime will not suffice.”

Id. at 236, 337 S.E.2d at 495.


                                          - 16 -
                                  STATE V. MESSER

                                  Opinion of the Court



      Parker did not wholly demolish the traditional corpus delicti rule, however. In

2013, the North Carolina Supreme Court clarified, “we did not abandon the

traditional rule when we adopted the rule in Parker. Rather, the State may now

satisfy the corpus delicti rule under the traditional formulation or under the Parker

formulation.” State v. Cox, 367 N.C. 147, 153, 749 S.E.2d 271, 276 (2013) (citations

omitted).

      In Defendant’s brief, his primary argument is because he was convicted of

felony murder based on the underlying felony of robbery with a dangerous weapon

(rather than based on premeditation and deliberation), under the corpus delicti

doctrine, the State was required―but failed―to introduce other evidence

corroborating the assertion that he stole $104 from the victim. Defendant’s argument

is his motion to dismiss should be granted because there is not a scintilla of evidence

that Defendant took $104 from the victim and therefore a jury would lack the

substantial evidence required to support a reasonable inference of Defendant’s guilt.

Defendant’s argument, if adopted, would require non-confessional evidence of every

element of a crime to be submitted to the jury.          We are not persuaded by this

argument.

      Under the trustworthiness doctrine, the State does not need independent

evidence of each element of the crime to show Defendant’s confession to robbery with

a dangerous weapon was trustworthy. Our Supreme Court in Parker, rejected a



                                         - 17 -
                                   STATE V. MESSER

                                   Opinion of the Court



similar argument. The State need only show “corroborative evidence tending to

establish the reliability of the confession”―not the reliability of each part of the

confession which incriminates the defendant.

      In Parker, the defendant admitted he murdered the victims and then took

$10.00 from one of their pockets. Parker, 315 N.C. at 237, 337 S.E.2d at 495-96. The

Supreme Court held this confession sufficiently trustworthy because: (1) the bodies

were found by police in the condition described by the defendant; (2) the blood found

in the victim’s car was consistent with both of the victims’ blood; and (3) the evidence

was consistent with defendant’s statement as to how he disposed of the bodies. Id. at

237, 337 S.E.2d at 496.

      Defendant’s confession closely parallels that in Parker:

             I told him to take me to Benson and uh, before we got to
             Benson, I told him I needed to get out and pee and when I
             got out, I acted like I peed, pulled a gun out of my pants,
             opened my door back up and shot him in the head.

             ....

             Yeah, I did rob him. I got $104.00 off him.

      To corroborate Defendant’s testimony, the State presented the same “quantum

and quantity,” of evidence as it did in Parker. Smith, 362 N.C. at 592, 669 S.E.2d at

306. The following evidence aligns with Defendant’s confession: (1) the medical

examiner’s determination Billy died from a single gunshot wound to the head; (2) the

recovery of a revolver with a single expended cartridge at the scene; (3) the DNA test


                                          - 18 -
                                         STATE V. MESSER

                                         Opinion of the Court



confirming Billy’s blood was inside the 2005 Chevy Malibu; and (4) the DNA test

establishing Billy’s blood was on the jacket Defendant wore at the time of arrest.

        Moreover, the State presented evidence to corroborate other facts.                         For

example, Defendant confessed that he threw Billy’s gun out of the car window and

tossed the gun behind Billy, which aligns with Dale discovering Billy’s revolver

missing, and Deputy Burakowski seeing a revolver ten feet from Billy’s body.

Similarly, Dale reported a 2005 gold Chevy Malibu missing from Billy’s used car lot,

and detectives found it at a remote location matching Defendant’s description of

where he abandoned the gold 2005 Chevy Malibu he took from Billy’s house.8 All of

Defendant’s statements regarding Billy’s murder, the murder weapon, and the stolen

vehicle are essential facts to Billy’s confession. Thus, the State provided substantial

“independent evidence tending to establish” the trustworthiness of these essential

facts, “including [evidence] that tend[s] to show the defendant had the opportunity to

commit the crime[s,]” to which he confessed. Parker, 315 N.C. at 236, 337 S.E.2d at

495. Thus, we conclude Defendant’s admission he stole $104.00 from Billy is credible,

and the corpus delicti for robbery with a dangerous weapon is established.

        We hold the trial court did not err in denying Defendant’s motion to dismiss

the charge of robbery with a dangerous weapon and overrule his assignment of error.

B. Motions to Suppress


        8The State’s brief contained even more evidence corroborating various facts from Defendant’s
confession in several ways. However, review of additional corroboration is not necessary to our holding.

                                                - 19 -
                                  STATE V. MESSER

                                  Opinion of the Court



      Defendant next contends the trial court erred by denying his motions to

suppress his in-custody statement and evidence from his seized clothing and DNA

test. Here, and at the 12 October 2015 suppression hearing, Defendant does not

address his original argument regarding his inability to “knowingly and intelligently”

waive his Miranda rights. Rather, on appeal, Defendant’s argument is two-fold: (1)

Findings of Fact Numbers 2, 10, and 11 are not supported by substantial evidence;

and (2) detectives arrested him without probable cause, and, therefore, his statement

and the evidence gathered from it are “fruits of the poisonous tree.” We disagree and

address Defendant’s arguments in turn.

      i. Finding of Fact Number 2

      Defendant contends the last sentence in Finding of Fact Number 2 is not

supported by substantial evidence and should be stricken from the record.         We

disagree.

      The particular sentence to which Defendant objects states, “The patrol deputy

had located a Smith and Wesson revolver near the decedent.” (emphasis added)

Defendant takes issue with the finding’s description of where Deputy Burakowski

found the gun at the scene.      The trial court sustained Defendant’s numerous

objections to Detective Byrd’s testimony regarding what Deputy Burakowski told him

about the location of the gun at the scene. However, at one point the trial court

directly questioned Deputy Burakowski about the location of the gun at the scene:



                                         - 20 -
                                  STATE V. MESSER

                                  Opinion of the Court



            THE COURT: Where and when was the revolver recovered
            and by whom?

            THE WITNESS: It was on the same day, 12/16/2013. It
            should have been a short time. Recovered by Deputy
            Burakowski who located the revolver on the scene of the
            deceased, Mr. Strickland, at which time he secured it in his
            vehicle. And that was -- he arrived on the scene at
            approximately at 11:49. Due to the EMS workers and fire
            personnel who arrived on the scene, he secured it in his
            vehicle for safety reasons.

We note Defendant did not object to this portion of testimony. From this portion of

Deputy Burakowski’s testimony, we conclude Finding of Fact 2 is by supported by

substantial evidence. Moreover, we note even if Detective Byrd’s statement does not

support Finding of Fact Number 2, the portion contested by Defendant is

inconsequential to our holding.

      ii. Findings of Fact Numbers 10 and 11

      Defendant argues Findings of Fact Numbers 10 and 11 are not supported by

substantial evidence.

      These Findings state:

            10. Dale Strickland told Detective Byrd that the defendant
            had spent the previous night at the residence. He stated
            that Defendant had slept on the couch. He further stated
            that when he woke up, both the defendant and the victim
            were gone. He stated that his father’s Smith and Wesson
            revolver also was missing and that a Malibu Chevrolet
            automobile was gone from his father’s used car lot at the
            residence.

            11. At about 6:30 p.m., Johnston Sheriff’s Detective Kevin


                                         - 21 -
                                    STATE V. MESSER

                                    Opinion of the Court



              Massengill interviewed Carl Dean Temple, an associate of
              the defendant, at Temple’s residence located at 736 Temple
              Road in Four Oaks. Temple stated that defendant had
              come to this residence earlier that day driving a tan colored
              Chevrolet Malibu automobile.

       Specifically, Defendant takes issue with the portion of Finding of Fact Number

10: “Dale Strickland . . . stated that his father’s Smith and Wesson revolver also was

missing . . . . ” Defendant points out Dale Strickland never told Detective Byrd the

manufacturer of his father’s firearm. We agree with Defendant.

       This portion of the finding is not supported by substantial evidence.

Accordingly, we strike this portion of the finding. However, we conclude this error is

not prejudicial in light of the following facts: (1) Dale specified to Detective Byrd his

father’s “.38 revolver was missing[;]” (2) Dale specified to Detective Byrd “[h]is

dad’s . . . .38 special gun was gone[;]” and (3) Dale’s description of his father’s missing

gun matched that of the gun found at the scene of Billy’s body. The record shows a

connection between Billy’s missing gun and the gun found at the scene exists.

Therefore, whether or not Dale identified the manufacturer of his father’s missing

gun to Detective Byrd is irrelevant to our holding.

       Regarding Finding of Fact Number 11, Defendant objects to the last sentence,

which states, “Temple stated that defendant had come to this residence earlier that

day driving a tan colored Chevrolet Malibu automobile.” Defendant notes Detective

Massengill actually testified Temple did not convey the make or model of the car he



                                           - 22 -
                                   STATE V. MESSER

                                   Opinion of the Court



saw Defendant driving. We agree the portion of the finding Defendant contests is not

supported by substantial evidence.

      However, we conclude the error did not prejudice Defendant because: (1)

detectives knew Defendant stayed the night at Billy’s house where the used cars were

stored; (2) detectives knew someone removed a 2005 gold Chevy Malibu from Billy’s

yard; and (3) detectives knew Temple saw Defendant in a car matching the general

description of the car missing from Billy’s lot. Regardless of whether Temple relayed

the make and model of the car Defendant drove that day, our holding remains the

same. Therefore, we strike the portion of Finding of Fact Number 11, which states

the make and model of the car Temple saw, but hold it is irrelevant to the trial court’s

conclusions of law.

      iii. Conclusion of Law

      We must now determine whether the remaining portions of Findings of Fact

Numbers 2, 10, and 11 and the other findings support the trial court’s Conclusion of

Law Number 1.

      The Fourth Amendment protects “against unreasonable searches and

seizures . . . . ” U.S. Const. amend. IV; N.C. Const. art. I, § 20. Under North Carolina

law, “[a]n officer may arrest without a warrant any person who the officer has

probable cause to believe . . . [h]as committed a felony . . . .” N.C. Gen. Stat. § 15A-

401(b)(2)a (2016). “The existence of probable cause depends upon ‘whether at that



                                          - 23 -
                                  STATE V. MESSER

                                  Opinion of the Court



moment the facts and circumstances within [the officers’] knowledge and of which

they had reasonably trustworthy information were sufficient to warrant a prudent

man in believing that the [suspect] had committed or was committing an offense.’”

State v. Milien, 144 N.C .App. 335, 341, 548 S.E.2d 768, 772 (2001) (quoting State v.

Bright, 301 N.C. 243, 255, 271 S.E.2d 368, 376 (1980) (alterations in original).

“[P]robable cause requires only a probability or substantial chance of criminal

activity, not an actual showing of such activity.” State v. Teate, 180 N.C. App. 601,

606-07, 638 S.E.2d 29, 33 (2006) (citation and quotation marks omitted).

      The conclusion states:

             Under the totality of circumstances believed to exist by the
             Johnston County Sheriff’s Detectives — including the fact
             that Defendant placed a telephone call using the victim’s
             cell phone about 20 minutes before the victim’s death was
             reported to the Johnston County Sheriff’s Office, the fact
             that Defendant had spent the previous night at the victim’s
             residence, the fact that the victim’s son had last seen his
             father with the defendant, the fact that the victim’s Smith
             and Wesson revolver was missing that morning and a
             Smith and Wesson revolver was found near the victim’s
             body, the fact that the Defendant was seen on the day of
             the victim’s death driving an automobile matching the
             description of an automobile missing from the victim’s used
             car lot, and the fact that Defendant had called Danny
             Stanley the day of the victim’s death looking for a place to
             stay — probable cause existed for the detectives to seize
             Defendant’s person and take him into custody for the
             murder of Billy Strickland.

      The remaining findings of fact reveal Defendant spent the evening prior to

Billy’s death at Billy’s home, and when Dale awoke the next morning, both Defendant


                                         - 24 -
                                   STATE V. MESSER

                                   Opinion of the Court



and Billy were gone. Dale noticed Billy’s revolver missing from its usual hiding place,

and a Chevy Malibu was missing from Billy’s used car lot. The trial court found

Detectives recovered a revolver matching the description of Billy’s gun at the scene.

      The trial court further found Temple told detectives Defendant placed a call

from Billy’s cell phone about twenty minutes before law enforcement received word

of Billy’s body on the side of Hannah Creek Road. Temple also told detectives he saw

Defendant driving a vehicle the color of the Malibu missing from Billy’s lot.

      These findings suggest the “probability or substantial chance” Defendant

engaged in criminal activity. Teate, 180 N.C. App. at 606-07, 638 S.E.2d at 33

(citation omitted). Therefore, we hold the court did not err in concluding detectives

had probable cause to arrest Defendant. Thus, detectives did not unconstitutionally

interview Defendant, or seize his clothing and DNA, and the trial court did not err in

denying his motions to suppress.

                                   IV. Conclusion

      For the reasons stated above, we find no error.

      NO ERROR.

      Judges DAVIS and MURPHY concur.




                                          - 25 -